JOSEPH S. WHITE, Circuit Judge.
This cause was heard upon the agreement of the parties that the court at this time determine the extent of petitioner’s title for right-of-way purposes through parcel 1-A, in accordance with the facts submitted by the terms of the stipulation presented to the court July 18, 1955.
This is a proceeding to condemn lands adjacent to Hillsboro Canal, so that the petitioner will have 230 feet from the center line of the canal for its expanded drainage program. A dispute has arisen between the parties regarding the title to the existing right-of-way through parcel 1-A. Petitioner urges that it now has title to 130 feet from the center line of the.canal, and that it need compensate defendant for no more than 100 feet additional, whereas defendant contends that petitioner’s present title cannot exceed the area actually occupied and used for canal right-of-way.
Petitioner’s present title, so far as the court is able to determine, rests solely upon the prescriptive use of the right-of-way for many years. Hence, petitioner has title only to lands actually used and occupied. According to the record this has never exceeded 100 feet from the center line of the canal, and the court concludes that petitioner’s title is confined to that area. It is so ordered.